Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed on 3/23/2021 in which claims 21-22, 24, 26, 27-32, 65-69, 71-77 are pending, claims 67, 71, 72, and 73, are currently amended.

Drawings
The drawings were received on 3/26/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
Claim 72 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 72 recites, “the second slot includes a width configured to be about 3 millimeters greater than a width of the saw blade.” As the saw blade is not part of the cut line indicator and is not being claimed, it cannot be determined what the size of the opening would need to be to infringe on the invention as the invention as the metes and bounds of the invention are not being precisely defined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 67-70, 72-73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (U.S. Publication 2009/0265943), herein referred to as Miller. 
In regards to claim 67, Miller discloses a cut line indicator configured to be coupled to a power tool, the power tool including a saw blade operable to cut a work piece, the cut line indicator comprising: a light source (light source 300; fig. 29); a housing (baffle 304) in which the light source (300) is positioned (paragraph [0088]), the housing (304) including a first slot (between keys 304c); and a cover (housing 306) coupled to the housing to cover the light source, the cover including a rib (key(s) 312) and a second slot (bore 306a), the rib (key 312) of the cover (306) engageable with the first slot (between keys 304a) of the housing such that the second slot (306a) is configured to align with the saw blade (paragraph [0089] “The mating keys 312 can engage the keys 304c of the baffle 304, which can ensure that the baffle 304 is properly orientated and remains properly orientated within the housing 306.”); wherein light from the light source (300) passes through the second slot (306a) of the cover (306) such that the light is configured to illuminate opposite sides of the saw blade, thereby casting a shadow of the saw blade onto the work piece (“A light emitting diode can be mounted to a routing cavity of the component box and can be aligned with the band saw blade to cast a shadow along the cut line” [ paragraph [0011]). 


    PNG
    media_image1.png
    671
    886
    media_image1.png
    Greyscale

In regards to claim 68, Miller discloses wherein the cover (306) is opaque (housing 306 can be composed of any suitable material, such as a metal, metal alloy or polymer, and can generally comprise a translucent polymer; paragraph [0089]).  
In regards to claim 69, Jones discloses wherein the housing (304) includes an aperture (the second key 304a as similarly annotated) in which the cover (at least the mating portion/ key 312) is received.  
In regards to claim 72, as best understood Miller discloses wherein the second slot includes a width configured to be about 3 millimeters greater than a width of the saw blade (saw blade is indeterminate as it is not being claimed).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 71 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Publication 2009/0265943), herein referred to as Miller 
In regards to claim 71, Miller discloses wherein the second slot is configured to align with the saw blade but does not disclose that it is rectangular and rather appears ovoid.  It would have been an obvious matter of design choice to make the different portions of the slot of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. It would have been an obvious to one having ordinary skill in the art to have changed the shape of the opening from ovoid to rectangular  as the light would have still performed the function of illuminating the saw blade. 



Claims 21, 22, 24, 32, 65, 66, 74 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Publication 2009/0265943), herein referred to as Miller in view of  Spath et al. (U.S. Patent 5,320,016).
In regards to claim 21, Miller discloses a saw with a saw blade (bandsaw blade) and an upper guard (case 21) covering an upper portion of the saw blade and a cut line indicator (lighting system 18) coupled to the upper blade guard (21), the power tool including a saw blade operable to cut a work piece, the cut line indicator comprising: a light source (light source 300; fig. 29); a housing (baffle 304) in which the light source (300) is positioned (paragraph [0088]), the housing (304) including a first slot (between keys 304c); and a cover (housing 306) coupled to the housing to cover the light source, the cover including a rib (key(s) 312) and a second slot (bore 306a), the rib (key 312) of the cover (306) engageable with the first slot (between keys 304a) of the housing such that the second slot (306a) is configured to align with the saw blade (paragraph [0089] “The mating keys 312 can engage the keys 304c of the baffle 304, which can ensure that the baffle 304 is properly orientated and remains properly orientated within the housing 306.”); wherein light from the light source (300) passes through the second slot (306a) of the cover (306) such that the light is configured to illuminate opposite sides of the saw blade, thereby casting a shadow of the saw blade onto the work piece (“A light emitting diode can be mounted to a routing cavity of the component box and can be aligned with the band saw blade to cast a shadow along the cut line” [ paragraph [0011]).
Miller does not discloses that the saw has a base assembly that the saw unit is pivotally coupled.  Attention is further directed to the Spath vertical bandsaw.  Spath discloses that the band saw can be vertically mounted and pivotally coupled to the base 
In regards to claim 22, the modified deice of Miller discloses wherein the cover (306) is opaque (housing 306 can be composed of any suitable material, such as a metal, metal alloy or polymer, and can generally comprise a translucent polymer; paragraph [0089]).  
In regards to claim 24, the modified deice of Miller discloses wherein the housing (304) includes an aperture (the second key 304a as similarly annotated above) in which the cover (at least the mating portion/ key 312) is received.  
In regards to claim 32, the modified device of Miller discloses a trigger (100) that is actuated to rotate the saw blade (about the saw wheels) wherein the light source (300) is illuminated in response to actuation of the trigger (paragraph [0069]).
	In regards to claim 65, the modified device of Miller disclose wherein the light source (300) is positioned adjacent a front end of the upper blade guard (per fig. 1; to the right 50% of casing 21).
In regards to claim 66, the modified device of Miller disclose wherein the second slot of the cover (306a) is the only slot of the cut line indicator in which light from the light source passes through.
In regards to claim 74, the modified device of Miller disclose wherein the second slot (306a) is fixed relative to the housing in response to the rib engaging the first slot (as annotated above in Fig. 28).
.

Claim  21, 22, 24, 32, 65, 66, 74, 75 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Publication 2009/0265943), herein referred to as Miller in view of Nidbella (U.S. Patent 4,257,297) and Waite (U.S. Patent 5,996,460).  In regards to claim 21, Miller discloses a saw with a saw blade (bandsaw blade) and an upper guard (case 21) covering an upper portion of the saw blade and a cut line indicator (lighting system 18) coupled to the upper blade guard (21), the power tool including a saw blade operable to cut a work piece, the cut line indicator comprising: a light source (light source 300; fig. 29); a housing (baffle 304) in which the light source (300) is positioned (paragraph [0088]), the housing (304) including a first slot (between keys 304c); and a cover (housing 306) coupled to the housing to cover the light source, the cover including a rib (key(s) 312) and a second slot (bore 306a), the rib (key 312) of the cover (306) engageable with the first slot (between keys 304a) of the housing such that the second slot (306a) is configured to align with the saw blade (paragraph [0089] “The mating keys 312 can engage the keys 304c of the baffle 304, which can ensure that the baffle 304 is properly orientated and remains properly orientated within the housing 306.”); wherein light from the light source (300) passes through the second slot (306a) of the cover (306) such that the light is configured to illuminate opposite sides of the saw blade, thereby casting a A light emitting diode can be mounted to a routing cavity of the component box and can be aligned with the band saw blade to cast a shadow along the cut line” [ paragraph [0011]).
Miller does not discloses that the saw has a base assembly that the saw is pivotally coupled.  Attention is further directed to the Nidella reference.  Nidella discloses a lighting device placed on the guard of the saw to cast the shadow of the blade edge on the workpiece to mark where the saw blade will contact the work piece. Nidella discloses that this lighting device is adaptable to radial arm saws, grinders, circular and miter saws, where the lighting device is placed on the guard of the saw tool.  Therefore Nidella establishes that lighting devices are adaptable to various cutting tools. Waite is another miter saw that discloses a light on the top of a miter saw, which is discussed by Nidella but not specifically illustrated. As both Miller Nidella and Waite are in the same art of utilizing lighting device on saw blades to cast shadow lines of the blade onto the workpiece, and as shown by Nidella that it is known to adapt lighting devices to various cutting tools, it would have been obvious to one having ordinary skill in the art to have also adapted the Miller lighting device to have been placed on the top of a miter saw such as shown by Waite and as evinced by Nidella
In regards to claim 22, the modified deice of Miller discloses wherein the cover (306) is opaque (housing 306 can be composed of any suitable material, such as a metal, metal alloy or polymer, and can generally comprise a translucent polymer; paragraph [0089]).  
In regards to claim 24, the modified deice of Miller discloses wherein the housing (304) includes an aperture (the second key 304a as similarly annotated above) in which the cover (at least the mating portion/ key 312) is received.  

	In regards to claim 65, the modified device of Miller disclose wherein the light source (300) is positioned adjacent a front end of the upper blade guard (per fig. 1; to the right 50% of casing 21).
In regards to claim 66, the modified device of Miller disclose wherein the second slot of the cover (306a) is the only slot of the cut line indicator in which light from the light source passes through.
In regards to claim 74, the modified device of Miller disclose wherein the second slot (306a) is fixed relative to the housing in response to the rib engaging the first slot (as annotated above in Fig. 28).
In regards to claim 75, the modified device of Miller discloses wherein the housing (304) includes an edge defining an aperture (second key 304c), and wherein a perimeter of the cover (306) mates with the edge of the housing (304) to position the cover (306) within the aperture of the housing when the rib engages the first slot (e.g. second rib of 306 engages with key/slot 304c).
In regards to claim 76, the modified device of Miller discloses wherein the cover (306) is positioned over an opening of the upper blade guard (e.g. 30 of Waite) such that the light from the light source passes through the second slot and the opening to illuminate the opposite sides of the saw blade.


Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over being unpatentable over Miller et al. (U.S. Publication 2009/0265943), herein referred to as Miller in view of Nidbella (U.S. Patent 4,257,297) and Waite (U.S. Patent 5,996,460) and in further view of Walker (U.S. Publication 2005/0217448). The modified device of Miller is silent to and therefore does not disclose wherein the second slot (cover slot Waite) is positioned between about 5 millimeters and about 15 millimeters from the saw blade, that the second slot includes a width between about 2 millimeters and about 10 millimeters and that is about 1 or 3 millimeters greater than a width of the saw blade and has a length between about 25 millimeters and about 35 millimeters. Attention is further to the Walker laser illuminator. Walker discloses a laser light for indicating a saw kerf location on a power saw. Walker discloses that: “The spot size of the laser beam is sized to 4.5 mm or 4.25mm depending upon the width of a saw blade 13, 46, 66 used on the appropriate saw 10, 30, 60. The spot size of the laser beam may be set to any width desired, depending upon the width of the saw kerf 25 formed by a blade 13, 46, 66. The width of the saw blade 13, 46, 66 is the width of the teeth 26, 37, 67 or the set of the teeth 26, 37, 67 measured perpendicular to the plane of the saw blade 13, 46, 66. Alternatively, saw blade 13, 46, 66 may be used to cut a kerf 25 in a piece of wood; then, the width of the kerf 25 is measured from edge to edge. In all instances, the illumination assembly 80 should be positioned so that the laser light assembly 124 may be moved perpendicular to the plane of the saw blade 13, 46, 66 by the lead screw 82. Once the spot of light is determined to be the proper size, 4.5 mm or 4.25 mm or other desired width, the laser 114, attached collar 118, and focusing lens 120 are potted or adhered to the interior of the barrel 122 by the use of a silicone adhesive or other type .
`Therefore as shown by Walker, it is known that the size of the laser beam and thus the needed slot size for the beam to pass is a function of the width of the saw blade and the position of the laser on the saw relative to the cutting blade. It would have been obvious to have designed the size and position of the cover slot as needed to accommodate the selected kerf size of the blade and the needed laser spread to directed the cut line from the blade to the work piece as required based upon the design of the saw and the relative location of the laser.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Publication 2009/0265943), herein referred to as Miller 
In regards to claim 26, Miller discloses wherein the second slot is configured to align with the saw blade but does not disclose that it is rectangular and rather appears ovoid.  It would have been an obvious matter of design choice to make the different portions of the slot of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. It would have been an obvious to one having ordinary skill in the art to have changed the shape of the opening from ovoid to rectangular  as the light would have still performed the function of illuminating the saw blade. 



Allowable Subject Matter
Claim 77 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While Marinov et al. (U.S. Publication 2012/0097004) discloses the use of a tracking light mounted on the upper saw guard with a lower saw guard that pivots over the track lighting when the saw is lowered into a cutting position, it would be hindsight to modify a lighting system such as the one shown by Waite to include the features of the ribs and slots and also incorporates a guard system as shown by Marinov that was designed to pivot over the lighting system. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 21-77 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA M LEE/Primary Examiner, Art Unit 3724